FIRST DIVISION
                               BARNES, P. J.,
                           BROWN and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                      May 19, 2022




In the Court of Appeals of Georgia
 A22A0378. RUSSELL et al. v. KANTAMNENI et al.

      BROWN, Judge.

      In this medical malpractice action arising out of an alleged failure to diagnose

lupus, Allison and Thomas Russell (“the parents”) appeal from the superior court’s

order granting Dr. Arun Kantamneni and Insight Psychiatric Services, Inc.’s

(collectively “the defendants”) motion to dismiss based upon OCGA § 9-11-9.1. The

parents contend that the trial court erred by concluding that the affidavit of their

expert, Dr. Putterman, could not be used to satisfy their obligation under OCGA § 9-

11-9.1. For the reasons explained below, we agree and therefore reverse.

      Under OCGA § 9-11-9.1 (a), the plaintiff in a professional malpractice action

is required to attached to the complaint the “affidavit of an expert competent to

testify, which affidavit shall set forth specifically at least one negligent act or
omission claimed to exist and the factual basis for each such claim.” OCGA § 24-7-

702 (e) mandates that an expert must meet the requirements of OCGA § 24-7-702 “in

order to be deemed qualified to testify as an expert by means of the affidavit required

under Code Section 9-11-9.1.” “Under OCGA § 24-7-702, it is the role of the trial

court to act as a gatekeeper of expert testimony.” Yugueros v. Robles, 300 Ga. 58, 67

(793 SE2d 42) (2016).

      The qualification of an expert witness under [OCGA § 24-7-702] is
      generally a matter committed to the sound discretion of the trial court.
      Although an appellate court usually reviews a trial court’s order on a
      motion to dismiss de novo, when the trial court has held a hearing on the
      competency of a witness to give affidavit testimony in compliance with
      OCGA § 9-11-9.1, our review determines only whether the trial court
      has abused [its] discretion. . . . [I]t is irrelevant whether or not evidence
      was offered at the hearing.


(Citations and punctuation omitted.) Graham v. Reynolds, 343 Ga. App. 274, 276-277

(2) (807 SE2d 39) (2017).

      In this case, the parents’ complaint alleges that their 18-year-old daughter,

Elianna Russell, “died from complications from [l]upus” on June 25, 2019. With

regard to Dr. Kantamneni’s alleged negligence, the complaint asserts that Elianna

came under his care during a hospital admission that began on December 15, 2018,

                                           2
and that his negligence caused injury resulting in her death as outlined in the affidavit

of Dr. Putterman attached to the complaint. Dr. Putterman is an internal medicine

doctor “with a specialty in [r]heumatology. . . .”

         In the affidavit attached to the original complaint, Dr. Putterman averred that

he has

         regularly treated many patients with autoimmune diseases, such as
         [l]upus, either diagnosed prior to my medical involvement or diagnosed
         under my medical care and treatment. Furthermore, throughout my
         medical career, to include from 2010 to date, I have regularly provided
         medical care and treatment directly, or served as a senior consultant, to
         include diagnosis, to many patients, such as Elianna Russell, as she
         presented in 2018 and 2019 to the medical care of the individual
         [d]efendants in this lawsuit, specifically, . . . [Dr.] Kantamneni. . . .


He opined that Dr. Kantamneni “deviated from the requisite standard of care by not

recognizing and ensuring timely treatment of Elianna Russell for [l]upus in view of

the available information, to include, but not limited to, her age, gender, race, family

history, episodes of psychosis, pantocytopenia and abnormal ANA and anti-dsDNA

laboratory findings.”

         Defendants moved to dismiss the parents’ complaint, asserting that Dr.

Putterman, a rheumatologist, “cannot provide standard of care opinions as to the

                                              3
psychiatric care provided by Dr. Kantamneni” and that Dr. Putterman’s affidavit

“fails to specifically describe the actual negligent conduct attributed to Dr.

Kantamneni or the factual bases for [his] opinions.” The parents filed an amended

complaint with a much more detailed affidavit from Dr. Putterman regarding Dr.

Kantamneni’s alleged negligence.

       In this affidavit, Dr. Putterman averred that he was familiar with the “medical

care and skill exercised by doctors generally, to include . . . [p]sychiatrists . . . under

the same and similar . . . surrounding conditions as those presented by Elianna

Russell in 2018 and 2019 to [Dr. Kantamneni]” and that “[f]rom the mid-1990s to the

present and on a yearly basis, I have regularly and frequently treated many patients

with autoimmune diseases such as . . . lupus . . . , either diagnosed prior to my

medical involvement or diagnosed under my medical care and treatment.” He

explained that lupus is more prevalent and severe in 15-to-45-year-old females,

especially in the minority population to which Elianna belonged; that psychosis and

pantocytopenia are classic signs of lupus; and that lupus can be ruled out by ANA and

anti-dsDNA antibody tests because “an elevated anti-dsDNA finding is essentially

conclusive of [l]upus.” He stated:



                                            4
      As taught in medical school and as known by any doctor who evaluates
      and/or treats patients, there are widely accepted and employed
      classification criteria (signs and symptoms) for [l]upus. . . . Since the
      criteria for [l]upus cover a wide area of signs and symptoms, a broad
      array of [p]rimary [c]are [p]hysicians and specialists are typically the
      first to encounter and examine such a patient, and therefore are required,
      pursuant to the requisite standard of care, to recognize the potential for
      [l]upus and refer the patient to a specialist, such as a [r]heumatologist,
      for further work up and evaluation. . . . The doctors who should
      understand the classification and criteria for [l]upus would, without
      question, include [p]rimary [c]are [p]hysicians, [h]ematologists,
      [p]sychiatrists, and [f]amily [p]ractice [p]hysicians, among other
      specialists.


      With regard to Elianna’s treatment, Dr. Putterman stated that Elianna was sent

to the hospital from a behavioral health center to determine if her psychosis was the

result of physiological causes rather than being purely psychiatric in nature; that Dr.

Kantamneni began evaluation and treatment of Elianna five days after her admission

(December 20, 2018) and four days before she was discharged; that a nurse

practitioner “apparently [ ] associated” with Dr. Kantamneni charted on December 22,

2018, that Elianna’s father described a family history of lupus and suggested that

Elianna be evaluated for lupus; that Dr. Kantamneni reviewed this entry on December

27, 2018, three days after Elianna was discharged from the hospital; that Elianna was

                                          5
correctly diagnosed with pantocyptopenia after her admission and her ANA was

elevated on December 24, 2018, and her anti-dsDNA was abnormally elevated on

December 25, 2018; that no doctor responded to these abnormal test results, including

Dr. Kantamneni; and that Dr. Kantamneni never charted a potential for lupus or

referred Elianna for an evaluation for lupus.

      According to Dr. Putterman, Elianna’s “psychosis symptoms subsided with

time,” but returned in June 2019. Following a second hospitalization in a different

facility, she was immediately started on a treatment for lupus, but she died of “organ

failure from [l]upus” as a result of Dr. Kantamneni’s failure “to ensure timely

treatment and follow[-]up.”

      After holding a hearing on the motion, the trial court granted defendants’

motion to dismiss, reasoning as follows:

      Dr. Putterman’s affidavits and CV certainly indicate a requisite level of
      expertise in rheumatology and the diagnosis and treatment of
      autoimmune disorders, including [l]upus. However, although he has
      worked with psychiatrists in the treatment of [l]upus patients in a
      hospital setting, he does not indicate having practiced as a psychiatrist
      nor having a specialized knowledge of the standard of care of
      psychiatrists. While a doctor of one medical specialty may have
      sufficient expertise or experience to opine about the appropriate
      standard of care of a different medical specialty, the Court does not find

                                           6
      that to be the case here. Therefore, . . . the Court finds [the parents] have
      not submitted a sufficient expert medical affidavit in this case under
      OCGA § 9-11-9.1 as to [Dr.] Kantamneni.


      On appeal, the parents contend that the trial court misinterpreted the

requirements of OCGA § 24-7-702 when determining whether Dr. Putterman was

qualified to render an opinion in this case. OCGA § 24-7-702 (c) (2) (C) (i) “requires

that an expert in a medical malpractice case generally must be ‘a member of the same

profession’ as the defendant about whose alleged malpractice the expert will testify.”

Dubois v. Brantley, 297 Ga. 575, 581 (2) (775 SE2d 512) (2015). As both Dr.

Putterman and Dr. Kantamneni are medical doctors, this requirement is satisfied. See

Graham v. Reynolds, 343 Ga. App. 274, 278 (2) (a) (807 SE2d 39) (2017).

      Defendants contend that Dr. Putterman’s opinions failed to satisfy a different

portion of OCGA § 24-7-702, which provides:

      [I]n [medical] malpractice actions, the opinions of an expert, who is
      otherwise qualified as to the acceptable standard of conduct of the
      professional whose conduct is at issue, shall be admissible only if, at the
      time the act or omission is alleged to have occurred, such expert:


                                          ...




                                           7
      had actual professional knowledge and experience in the area of practice
      or specialty in which the opinion is to be given as the result of having
      been regularly engaged in:


             (A) The active practice of such area of specialty of his or her
             profession for at least three of the last five years, with sufficient
             frequency to establish an appropriate level of knowledge, as
             determined by the judge, in . . . diagnosing the condition[ ] or
             rendering the treatment which is alleged to have been performed
             or rendered negligently by the defendant whose conduct is at
             issue[.]


OCGA § 24-7-702 (c) (2) (A). With regard to the requirement that the expert have

“actual professional knowledge and experience in the area of practice or specialty in

which the opinion is to be given,” OCGA § 24-7-702 (c) (2), the Supreme Court of

Georgia has explained that this language

      means that the plaintiff’s expert does not have to have knowledge and
      experience in the same area of practice/specialty as the defendant doctor.
      Instead, under the foregoing language, the issue is whether the expert
      has knowledge and experience in the practice or specialty that is
      relevant to the acts or omissions that the plaintiff alleges constitute
      malpractice and caused the plaintiff’s injuries.




                                           8
(Citations and punctuation omitted.) Nathans v. Diamond, 282 Ga. 804, 806 (1) (654

SE2d 121) (2007). “In this context, the area of specialty is dictated by the allegations

in the complaint, not the apparent expertise of the treating physician.” (Citation and

punctuation omitted.) Mekoya v. Clancy, 360 Ga. App. 452, 460 (1) (861 SE2d 409)

(2021).

      In this case, the parents’ complaint asserts that Dr. Kantamneni violated the

standard of care by not recognizing and ensuring timely treatment of Elianna for

lupus. As the trial court acknowledged in its order, “Dr. Putterman’s affidavit and CV

certainly indicate a requisite level of expertise in . . . the diagnosis and treatment of

autoimmune disorders, including [l]upus.” It follows that the trial court concluded

that Dr. Putterman fulfilled the requirement of OCGA § 24-7-702 (c) (2). Mekoya,

260 Ga. App. at 460 (1).

      The final hurdle for consideration of Dr. Putterman’s affidavit is whether he

engaged in the active practice of diagnosing and treating lupus for at least three of the

last five years, with sufficient frequency to establish an appropriate level of

knowledge, as determined by the judge, in diagnosing and treating lupus. See OCGA

§ 24-7-702 (c) (2) (A). As outlined above, Dr. Putterman’s affidavit stated that

beginning in the mid-1990s through the time of his affidavit “and on a yearly basis,

                                           9
[he had] regularly and frequently treated many patients with autoimmune diseases

such as [lupus], either diagnosed prior to my medical involvement or diagnosed under

my medical care and treatment.” Additionally, from 1997 through the time of his

affidavit “and on a yearly basis, [he has] regularly provided care and treatment

directly, or served as a senior consultant physician, to include diagnosis, to many

patients in hospital and clinical settings under similar circumstance as those involving

Elianna Russell, as she presented in 2018 . . . to the medical care of [Dr.

Kantamneni].” The defendants urge this Court to affirm the trial court because

“yearly” does not meet the sufficient frequency requirement of OCGA § 24-7-702 (c)

(2) (A). But the trial court did not conclude that Dr. Putterman’s experience lacked

sufficient frequency in the diagnosis and treatment of lupus. Instead, it is clear from

reading the entirety of the trial court’s order that it concluded that Dr. Putterman had

the “requisite level of experience” other than “having practiced as a psychiatrist [or]

having a specialized knowledge of the standard of care of psychiatrists.”

      Having reviewed the allegations of the complaint, Dr. Putterman’s affidavits,

and the trial court’s conclusions with regard to whether Dr. Putterman’s affidavit

could be used to satisfy the requirements of OCGA § 9-11-9.1, we conclude that it

abused is discretion by concluding the affidavit was insufficient and granting

                                          10
defendants’ motion to dismiss. Dr. Putterman was not required to practice as a

psychiatrist or have specialized knowledge of the standard of care of psychiatrists to

satisfy the requirements of OCGA§ 9-11-9.1 and OCGA § 24-2-702 (c) (2) (C). See

Mekoya, 360 Ga. App. at 457-461 (1) (cardiologist qualified to testify about

hospitalist’s failure to diagnose a specific medical condition; cardiologist not required

to practice hospitalist medicine); Graham, 343 Ga. App. at 278-279 (2) (b)

(cardiologist qualified to testify about standard of care in diagnosing myocardial

infarction in case alleging malpractice by emergency physician; cardiologist did not

need experience “in the area of emergency medicine”); Toombs v. Acute Care

Consultants, 326 Ga. App. 356, 357-360 (756 SE2d 589) (2014) (physical precedent

only) (reversing trial court’s disqualification of expert where “trial court confused

Georgia law as to the specialty or practice of medicine relevant to [the] case”; expert

was qualified to render opinion on evaluation, diagnosis, and treatment of patient at

increased risk of deep vein thrombosis and pulmonary embolism despite alleged lack

of expertise in “treatment of post-surgical burn care patient who had undergone skin

graft surgery”).

      None of the decisions relied upon by the defendants require a different result.

Our decision in Bonds v. Nesbitt, 322 Ga. App. 852 (747 SE2d 40) (2013), was

                                           11
decided before the Supreme Court of Georgia’s opinion in Dubois, which clarified

the requisite analysis under OCGA § 24-7-702 (c) (2). See 297 Ga. at 587 (2). In

Nathans, the Supreme Court of Georgia addressed whether an expert had the requisite

experience in the type of surgery performed by the defendant doctor and the requisite

risks of which a patient should be advised. 282 Ga. at 806-807 (1). It did not involve

a failure to diagnose or treat like the instant case. Additionally, it was also decided

before the Supreme Court of Georgia’s clarification in Dubois. See White v. State,

305 Ga. 111, 122 (3), n.10 (823 SE2d 794) (2019) (“When a high court finds

discordant opinions among its own horizontal precedents, the court generally follows

its decision in the most recent case, which must have tacitly overruled any truly

inconsistent holding.”) (Citations and punctuation omitted; emphasis in original).

      Judgment reversed. Barnes, P. J., and Hodges, J., concur.




                                          12